PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/011,761
Filing Date: 19 Jun 2018
Appellant(s): Beals et al.



__________________
Matthew T. Fagan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/4/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a state of equilibrium".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined; it is not clear if it is the same or different.  

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mathematical relationship and a mental process.  The claims require “determining whether the parameter meets specified conditions” which is a comparison, and qualifies as an abstract idea. 
 This judicial exception is not integrated into a practical application because the claim generally links the use of the judicial exception to a particular technological environment or 
The limitation “performing automated monitoring of a parameter for a selected data channel” is data gathering.  Data gathering is not considered significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d). 
The steps of “to proceed with the first experiment” and “the first processing performed until the first starting state is established in the system or an amount of elapsed time waiting to establish the first starting state exceeds a maximum amount of time” are recited in a high degree of generality and are not a particular practical application. 
The step of “transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed” is directed towards insignificant extra-solution activity. 

Claims 1-11, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 4674323 by Rulf et al. (Rulf).
In regard to claim 1, Rulf teaches a method of performing experiments on samples (abstract; C1/L6-10).  Rulf teaches receiving a first criteria defining a first starting state for performing a first experiment in a system including one or more scientific instruments comprising a liquid chromatograph (abstract; C1/L6-10; C13/L65 to C14/L1, system checks if solvent flow meter is within limits).  Rulf teaches the first criteria includes one or more 
Rulf teaches performing first processing that determines whether the first starting state is established in the system; performing automated monitoring of a parameter for a selected data channel (C13/L65 to C14/L1, check to see if flow meters are within limits) and determining whether the parameter meets specified conditions of the first criteria (C13/L39-41, check to see if pump is ready; C13/L65 to C14/L1).  
Rulf teaches the first processing performed until the first starting state is established in the system or an amount of elapsed time waiting to establish the first starting state exceeds a maximum amount of time (C13/L41-43, if pump controller indicates pump is not ready then an error message will be displayed; C13/L48-50, operator will wait an extended period of time for the system to reach an equilibrium condition). 
Rulf teaches responsive to determining the first starting state is established in the system proceeding with the first experiment that analyzes a first sample using the one or more scientific instruments of the system; transmitting a control signal to place components in suitable operating state (C14/L5-7, computer waits to receive a sample run command from operator; C7/L40-43; C7/L54-63; C10/L11-26).  
In regard to claim 2, Rulf teaches selecting the data channel from a plurality of data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26).  Rulf teaches said plurality of data channels including at least a first data channel for the liquid chromatograph and a second data channel for another instrument of the system used in the first experiment (Figure 3; C3/L1-2; C9/L46 to C10/L26).  Rulf teaches selecting for the selected data channel the parameter from a plurality of 
In regard to claim 3, Rulf teaches the one or more scientific instruments further comprises a detector coupled to the liquid chromatograph (C5/L10-29). 
In regard to claim 4, Rulf teaches the detector is an ultraviolet spectroscopic detector (C5/L10-29). 
In regard to claim 5, Rulf teaches the parameter for the selected data channel comprises a level parameter having an associated condition indicating that an actual value for the at least one selected data channel must meet a specified level target (C13/L52-64, solvent liquid level predetermined threshold). 
In regard to claim 6, Rulf teaches the first data channel is column temperature (Figure 3; C3/L1-2; C9/L46 to C10/L26, oven temperature data). 
In regard to claim 7, Rulf teaches the second data channel is detector temperature (Figure 3; C3/L1-2; C9/L46 to C10/L26, detector temperature data). 
In regard to claim 8, Rulf teaches the first criteria comprises a plurality of parameters for a plurality of selected data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  Rulf teaches the first criteria comprises conditions indicating that actual values for the plurality of parameters must meet specified targets (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  Rulf teaches actual values characterizing a current state of the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).  
claim 9, Rulf teaches the first criteria includes one or more time periods for which the actual values for the plurality of parameters must simultaneously meet specified targets in order to determine the first starting state is established in the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 10, Rulf teaches each of the one or more times periods is expressed in units of time (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 11, Rulf teaches the one or more time periods includes a plurality of time periods for the plurality of parameters whereby a different one of the plurality of time periods is specified for each of the plurality of parameters and denotes an individual status time for said each parameter (C9/L10-27, time period between sample injections; C12/L13-29, calibration report, time of peaks; C13/L46-50, equilibration time). 
In regard to claim 13, Rulf teaches the first criteria includes a first set of one or more conditions defining a state of equilibrium of the liquid chromatograph (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 14, Rulf teaches the one or more scientific instruments includes a detector coupled to the liquid chromatograph (C5/L10-29).  Rulf teaches the first criteria includes a second set of one or more conditions defining any of a state of equilibrium and stability of the detector (C5/L69 to C6/L3). 
In regard to claim 15, Rulf teaches performing second processing that establishes the first starting state for a plurality of samples; an experiment that analyzes said each sample using the one or more scientific instruments is not allowed to proceed until the starting state has been established (C13/L41-43, if pump controller indicates pump is not ready then an error 
In regard to claim 16, Rulf teaches the plurality of parameters include a composite parameter using data from two different selected data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). 
In regard to claim 17, Rulf teaches the first criteria is included in a first method and the first method includes performing sample analysis on a first plurality of samples (C14/L5-7, computer waits to receive a sample run command from operator).  Rulf teaches automatically ensuring that the first starting state is established in the system prior to proceeding with analysis of each of the first plurality of samples (C14/L5-7, computer waits to receive a sample run command from operator). 
In regard to claim 19, Rulf teaches the amount of elapsed time waiting to establish the first starting state exceeds a maximum amount of time, an error condition is determined and one or more responsive actions are taken (C13/L41-43, if pump controller indicates pump is not ready then an error message will be displayed). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4674323 by Rulf et al. (Rulf), as noted above.
In regard to claim 18, Rulf teaches the limitations as noted above.  Rulf does not explicitly teach a second method includes second criteria defining a second starting state and the second method includes performing sample analysis for a second plurality of samples; 
Mere duplication of process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a state of equilibrium".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined; it is not clear if it is the same or different.  

(2) Response to Argument
In regard to the Appellant’s argument concerning the 112b rejection of claim 14, the Examiner does not find this persuasive. 

Claim 14, which depends from claim 13 and indirectly claim 1, recites “a state of equilibrium”.  This limitation lacks antecedent basis.  It is not clear if this state of equilibrium in claim 14 refers to a state of equilibrium of the liquid chromatograph or the system.
In regard to the Appellant’s arguments regarding the 101 rejection; the Examiner never identifies the mathematical relationship or mental process; the Examiner does not explain why the features are considered insignificant extra solution activity and cites no case law; the limitation “upon determining the first starting state is established in the system, transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed with the first experiment that analyzes a first sample using the one or more scientific instruments of the system” is not insignificant extra solution activity, this feature links the claim features to a particular technological environment; the change performed “upon determining that the first starting [equilibrium] state is established” directly contributes to the speed up in sample analysis that provides the advantages; the instant invention yields significantly increased speed and throughput, is 50-60 times faster than conventional techniques, results in more consistent and repeatable experiments; the Examiner does not find this persuasive. 
As noted in the rejection: The claims require “determining whether the parameter meets specified conditions” which is a comparison, and qualifies as an abstract idea. 

The limitation “upon determining the first starting state is established in the system, transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed with the first experiment that analyzes a first sample using the one or more scientific instruments of the system” is considered insignificant extra solution activity.  This step transmits a control signal which then proceeds with a first experiment.  The limitation is recited at a high degree of generality and does not result in a particular practical application of the abstract idea.  
The claims do not require a “speed up in sample analysis”.  The claims are not directed towards increased speed and throughput, 50-60 times faster than conventional techniques.  The claims are not directed towards consistent and repeatable experiments. 
In regard to the Appellant’s argument regarding the 101 rejection; regarding SRI International, Inc. v. Cisco Systems, Inc., 930 F. 3d 1295 (Fed. Cir. 2019), the Examiner does not find this persuasive.  
The current claims are not directed towards improving functioning of a computer by improving computer network security.  Further, the claims are not directed towards improving the functioning of the LC experimental systems by dramatically speeding up the rate at which 
In regard to the Appellant’s argument regarding the 101 rejection; regarding Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343 (Fed. Cir. 2018), the Examiner does not find this persuasive. 
The claims are not directed towards departures from earlier approaches such as reliance on tables of population general equilibration times in lab manuals.  Additionally, the claims utilize the open transitional phrase “comprising” and therefore does not exclude these approaches. 
In regard to the Appellant’s argument regarding the 101 rejection; regarding example 27 in the PTO’s 2014 Patent Examination Guidance; the claims are not directed towards mathematics; the mathematics are embodied in a system that does not monopolize the use of the mathematics; the waiting time for equilibration is decreased; improving throughput and reducing material waste, the Examiner does not find this persuasive. 
As noted in the rejection: The claims require “determining whether the parameter meets specified conditions” which is a comparison, and qualifies as an abstract idea. The comparison is the abstract idea.  
The claims are not directed towards decreasing waiting time for equilibration, improving throughput and reducing material waste. 
In regard to the Appellant’s argument concerning the 102 rejection; Rulf does not disclose “determining whether the parameters meets specified conditions of the first criteria defining a state of equilibrium of the system”; in Rulf, the operational status of the pump and flow meters is not related to whether the system is in an equilibrium state; the system can enter equilibrium even if the flow meters are outside their limits or the pump is not functioning; even if the pump is functioning and the flow meters are within limits, this does not mean that the system is in equilibrium; Rulf never links the performance of the flow meters or the pump to the equilibrium state of the system and explicitly discusses these elements separately from system equilibrium; Rulf relies on the operator to determine whether they have waited a sufficient time to achieve equilibrium in the system; as noted in paragraph [0034]-[0035] of the instant specification, human operators tend to be relatively poor at determining when equilibrium has been achieved; different instruments will be calibrated differently by different operators; there will be variations in the same experiment carried out on different systems; most instruments will be over calibrated; a significant amount of time can be wasted after equilibrium occurs but before the period of time has fully elapsed, the Examiner does not find this persuasive. 
The claims require “determining whether the parameter meets specified conditions of the first criteria”.  The claims do not require “determining whether the parameter meets specified conditions of the first criteria defining a state of equilibrium of the system” as argued. 
As noted in the rejection above: Rulf teaches the first criteria includes one or more conditions defining a state of equilibrium of the system (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20). Rulf teaches performing first processing that determines whether the first starting state is established in the system; performing automated monitoring of a parameter for a selected data channel (C13/L65 to C14/L1, check to see if flow meters are within limits) and determining whether the parameter meets specified conditions of the first criteria (C13/L39-41, check to see if pump is ready; C13/L65 to C14/L1).  
Additionally, Figure 8 of Rulf teaches equilibrium conditions (C14/L21-29; C14/L33-36).  Rulf teaches a computer which collects data (C14/L21-29; C14/L33-36).  Rulf teaches the computer performs various system diagnostics, such as flow rates, temperatures, and pressure being within certain predetermined limits (C14/L21-29; C14/L33-36).  The system diagnostics, such as flow rate temperatures, and pressure being within certain predetermined limits is indicative of system equilibrium. 
The Examiner notes that “equilibrium” is broad.  The applicant has not claimed any specific requirements of the state of equilibrium; such as a specific operating temperature, flow rate, stability level, etc.  As such, the term “equilibrium” is interpreted under broadest reasonable interpretation.  The Examiner notes that the operational status of the pump and flow meters is related to system equilibrium state.  The examiner interprets flow meters being within limits and a pump being ready to be indicators of equilibrium in regard to the instant claims.  
The claims utilize the open transitional phrase “comprising” which does not exclude a human operator.  Additionally, the claims do not require specific amounts of time.  The claims do not require the same calibration or no variations in the experiments. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., same calibration; no waste time; no human operator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the Appellant’s argument that Rulf does not teaches “upon determining the first starting state is established in the system, transmitting a control signal to the system configured to place components of the system in a suitable operating state to allow the system to proceed with the first experiment that analyzes a first sample using the one or more scientific instruments of the system”; Rulf transmits the “sample run command” significantly later than when equilibrium is established; in Rulf there is no linkage between the establishment of the equilibrium sate and the transmission of the sample run command; Rulf does not detect the equilibrium state at all but rather relies on a human waiting an extended period of time and then manually Ok’ing the system to proceed; the Examiner does not find this persuasive. 
Rulf teaches transmitting a control signal to the system to place the components of the system in a suitable operating state (C10/L11-26, “command signal”). 
The claims utilize the open transitional phrase “comprising” which does not exclude a human operator.  
The claims require “a state of equilibrium of the system”; however, the claims do not require what the specific conditions of the state of equilibrium.  The Examiner interprets the conditions of Rulf and the operation of Rulf to read on the equilibrium state.  
In regard to the Appellant’s argument regarding claim 11; Rulf does not teach stasis times for the monitored parameters, much less having different stasis times for different parameters; Rulf teaches times between peaks, but does not teach stasis times for determining whether a value for a parameter on a data channel has achieved an equilibrium condition, the Examiner does not find this persuasive. 
As noted in the rejection above: Rulf teaches the one or more time periods includes a plurality of time periods for the plurality of parameters whereby a different one of the plurality of time periods is specified for each of the plurality of parameters and denotes an individual status time for said each parameter (C9/L10-27, time period between sample injections; C12/L13-29, calibration report, time of peaks; C13/L46-50, equilibration time).
Rulf teaches an equilibrium time (C13/L46-50).  Rulf further teaches time periods between sample injection and time of peaks (C9/L10-27 and C12/L13-29).  The time periods between sample injection and peaks varies and is therefore different (see Figure 5). 
In regard to the Appellant’s argument regarding claim 14; Rulf does not teach how the detector contributes to system equilibrium; the passage relates to equilibrium of the LC system, not the detector, the Examiner does not find this persuasive. 
Claim 14 requires “the one or more scientific instruments includes a detector coupled to the liquid chromatograph” and “the first criteria includes a second set of one or more conditions defining any of a state of equilibrium and stability of the detector”.  The claim does not require that the detector contributes to the system equilibrium.  The claim requires that a detector coupled to the liquid chromatograph and further requires one or more conditions defining any of a state of equilibrium and stability of the detector.  The claim only requires one of a state of equilibrium OR stability of the detector. 
As noted in the rejection above: Rulf teaches the one or more scientific instruments includes a detector coupled to the liquid chromatograph (C5/L10-29).  Rulf teaches the first criteria includes a second set of one or more conditions defining any of a state of equilibrium and stability of the detector (C5/L69 to C6/L3). 
Rulf teaches facilitating the stabilization of temperatures and flow rates to preferred equilibrium values; reading on a state of equilibrium. 
In regard to the Appellant’s argument regarding claim 16; Rulf does not mention data channels, the Examiner does not find this persuasive. 
As noted in the rejection above: Rulf teaches the plurality of parameters include a composite parameter using data from two different selected data channels (Figure 3; C3/L1-2; C9/L46 to C10/L26; C13/L30 to C14/L20).
The term “data channel” is interpreted under broadest reasonable interpretation in light of the instant specification as being data from a source.  Rulf teaches data from different sources (see Figure 3 C9/L46 to C10/L26, “various input signals”, “various output signals”).  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA M PEO/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777     

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.